EXHIBIT 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

     This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May
22, 2009 by and between Beacon Enterprise Solutions Group, Inc., an Indiana
corporation (the “Company”), and Richard C. Mills (“Executive”). This Agreement
replaces the Executive Employment Agreement entered into between the parties on
December 21, 2007.

     WHEREAS, the Company desires to employ Executive, and Executive desires to
be employed by the Company, on the terms set forth herein;

     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     Section 1. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on (date old Agreement ended.)
and ending as provided in Section 4 hereof (the “Employment Period”).

     Section 2. Position and Duties. During the Employment Period, Executive
will serve as President of the Company and render such managerial, analytical,
administrative, marketing, creative and other executive services to the Company
and its Affiliates, as are from time to time necessary in connection with the
management and affairs of the Company and its Affiliates, in each case subject
to the authority of the Board (as defined below) of the Company to define and
limit such executive services, including serving as an officer, manager,
employee or in any other capacity for any Affiliate of the Company. Executive
will devote his best efforts and all of his business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Affiliates.
Executive will perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.
Executive will be permitted to reside and perform Executive’s duties in
Louisville, Kentucky (other than typical travel that is required in the
performance of such duties).

     Section 3. Salary and Benefits.

     (a) Salary. Executive’s compensation consists of a salary and bonus as
described below and as specifically outlined on Exhibit A to this Agreement. The
Company will pay Executive salary at a rate equal to the amount reflected on
Exhibit A (the “Salary”). Said amount may be adjusted from time to time. The
Salary will be payable in regular installments in accordance with the general
payroll practices of the Company. Executive will also be eligible for an annual
salary review by the Company and the Salary may be adjusted by the Company based
on the achievement of performance goals.

     (b) Bonuses. During the Employment Period, the Company will establish cash
and equity incentive bonus programs representing potential additional incentive

1

--------------------------------------------------------------------------------



compensation for Executive. Specifically, you will be eligible to be considered
for a performance based bonus as set forth on Exhibit A of this Agreement. The
bonus program shall be administered and distributed under the sole direction of
the Compensation Committee of the Board, taking into account the recommendations
of senior management of the Company and the achievement of annual goals and
objectives as established and approved by the Board. If the Employment Period
during any fiscal year is less than the full fiscal year, the bonus amount paid
to Executive, if any, attributable to any fiscal year shall be prorated for the
actual number of days of the Employment Period that elapse during such fiscal
year.

     (c) Benefits. During the Employment Period, the Company will provide
Executive with family health, dental and major medical, vision and disability
coverage, as well as participation under such plans as the Board may establish
or maintain from time to time for executive officers of the Company
(collectively, the “Benefits”). Executive will be entitled to such paid vacation
per annum as the Company shall establish as Company policy for all management of
the Company.

     (d) Reimbursement of Expenses. During the Employment Period, the Company
will reimburse Executive for all reasonable out-of-pocket expenses incurred by
him during the Employment Period in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Specifically, you will be reimbursed for up to
$1,500 of annual membership dues to licensing and trade organizations of your
designation.

     Section 4. Termination.

      (a)      The Employment Period will continue until the earlier of:      
(i)      Executive’s resignation         (A)      for Good Reason on 30 days’
written notice,         (B)      for any other reason or no reason (a
resignation described in this clause (i)(B) being a resignation by the Executive
“Without Good Reason”) or                 (C) as a result of Executive’s death
or Disability, which resignation shall be deemed automatically tendered upon
Executive’s death or Disability; or               (ii) the giving of notice of
termination by the Company                 (A) for Cause or                 (B)
for any other reason or for no reason (a termination described in this clause
(ii)(B) being a termination by the Company “Without Cause”).

 

2

--------------------------------------------------------------------------------



     For purposes of this Agreement, “Cause” means

      (i)    any willful or intentional act of Executive that has the effect of
injuring the reputation or business of the Company or its Affiliates in any
material respect,     (ii)   Executive’s use of illegal drugs,     (iii)   that
the Executive has materially failed to perform his duties hereunder and such
failure continues uncured for 30 days after notice to Executive by the Company;
provided, the foregoing notice shall only be required with respect to one
material breach that occurs in any 12-month period, or     (iv)   Executive’s
indictment, conviction or a plea of guilty or no contest or similar plea with
respect to, a felony, an act of fraud or embezzlement, a breach of fiduciary
duty to the Company or any of its Subsidiaries, or a (v) breach of any of
Sections 6, 7 or 8 of this Agreement.


     For the purposes of this Agreement, “Good Reason” means

      (i)    any substantial diminution in the Executive’s professional
responsibilities,     (ii)   any intentional act which creates a workplace
environmental that, by duress or otherwise, makes it impossible for Executive to
continue his employment,     (iii)   a reduction in Salary or the overall level
of other compensation and benefits to which Executive is entitled under this
Agreement, or     (iv)   the failure by the Company to pay the Executive any
portion of the Executive’s current compensation when due and such failure
continues for 7 days after notice to Company from Executive provided that the
foregoing notice shall only be required with respect to one such failure in any
12-month period. For avoidance of doubt, Executive hereby acknowledges that the
Board may from time to time reorganize the operations of the Company resulting
in a change in Executive’s title or direct employer, which change alone shall
not constitute Good Reason so long as any change in title or reporting
responsibilities results in no substantial diminution in Executive’s
responsibilities and any new direct employer agrees to be bound by the terms and
conditions of this Agreement, without modification other than to reflect the
change in title and employer.


     (b) In the event the Employment Period is terminated by the Company Without
Cause or the Executive resigns for Good Reason, then, so long as Executive
continues to comply with Sections 6, 7 and 8 hereof, and so long as Executive
executes and delivers to the Company immediately prior to the payment of such
first installment a release in the form of

3

--------------------------------------------------------------------------------



Exhibit B, then Executive will be entitled to receive an amount (the “Severance
Amount”) equal to twelve (12) months pay at the rate of Executive’s Salary in
effect at the Termination Date and payable in accordance with the Company’s
regular payment schedule in effect at the Termination Date. In addition, in
connection with termination described in the preceding sentence, Executive shall
be entitled to receive

          (i) any incentive payments earned and accrued but not yet paid to
Executive prior to the Termination Date,

          (ii) continued medical coverage during the Severance Term pursuant to
COBRA at the Company’s expense; and

          (iii) all accrued and unpaid Salary and unused vacation time through
the Termination Date and all unreimbursed business expenses incurred through the
Termination Date; provided, as a condition to receiving the Severance Amount or
any payment or benefit described in paragraphs 4(b)(i) and 4(b)(ii).

     (c) In the event the Employment Period is terminated due to the Executive’s
death, or resignation Without Good Reason or by the Company with Cause then, so
long as Executive continues to comply with Sections 6, 7 and 8 hereof, Executive
will be entitled to receive the items described in paragraphs 4(b)(i) and
4(b)(iii) above.

     (d) In the event the Employment Period is terminated by the Executive or
the Company due to the Executive’s Disability, then the Executive shall receive
his monthly Salary and benefits through the end of the calendar month is which
such termination occurs and, so long as Executive continues to comply with
Sections 6, 7 and 8 hereof, Executive will be entitled to receive the items
described in Sections 4(b)(i),(ii) and (iii) above.

     Section 5. Resignation as Officer or Director. Upon the Termination Date,
Executive will be deemed to have resigned from each position (if any) that he
then holds as an officer or director of the Company and each of its Affiliates,
and Executive will take any and all reasonable action that the Company may
request in order to confirm or evidence such resignation.

     Section 6. Confidential Information. Executive acknowledges that the
information, observations and data that may be obtained by Executive during his
employment relationship with, or through his involvement as a consultant,
contractor, representative, agent, officer, director, partner, member or
stockholder of, the Company, any of its Subsidiaries or Affiliates thereof (each
of the Company, any of its Subsidiaries or Affiliates being a “Related Company”
and, collectively, the “Related Companies”), prior to and after the date of this
Agreement concerning the business or affairs of the Related Companies
(collectively, “Confidential Information”) are and will be the property of the
Related Companies (“Company Property”). Therefore, Executive agrees that he will
not disclose to any unauthorized Person or use for the account of himself or any
other Person any Company Property or Confidential Information without the prior
written consent of the Company (by the action of the Board), unless and to the
extent that such Company Property or Confidential Information has become
generally known to and available for use by the public other than as a result of
Executive’s

4

--------------------------------------------------------------------------------



improper acts or omissions to act, or is required to be disclosed by law.
Executive will deliver or cause to be delivered to the Company at, or within two
days of, the Termination Date, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) containing or relating to Company
Property or Confidential Information or the business of any Related Company
which Executive may then possess or have under his control.

     Section 7. Non-Compete, Non-Solicitation.

     (a) Non-Compete. Executive acknowledges that during his employment
relationship with, or through his involvement as a consultant, contractor,
representative, agent, officer, director, partner, member or stockholder of, the
Company, any of its Subsidiaries, or any of their respective Affiliates or any
predecessor thereof, Executive has and will become familiar with trade secrets
and Confidential Information concerning such companies, and with investment
opportunities relating to their respective businesses, and that Executive’s
services have been and will be of special, unique and extraordinary value to the
foregoing entities. Therefore, Executive agrees that, during his employment with
the Company and for one year after the Termination Date (the “Non-Compete
Period”), unless otherwise agreed to in writing by the Parties to this
Agreement, he will not, directly or indirectly, invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, render services to, or in any manner
connected with any business (in each case including on his own behalf or on
behalf of another Person), whose products, services or activities compete in
whole or in part with the products, services or activities of the Company or its
Affiliates, as they now exist or may exist during such one year period, anywhere
within the United States; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) 2% of any class of securities of any
enterprise (but without otherwise directly or indirectly participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934. Executive agrees that this covenant is
reasonable with respect to its duration, geographical area, and scope. By
initialing in the space provided below, Executive acknowledges that he has read
carefully and had the opportunity to consult with legal counsel regarding the
provisions of this Section 7(a). _/s/ RCM_ [initial].

     (b) Non-Solicitation. During his employment with the Company and for one
year thereafter, Executive will not directly or indirectly

      (i)    induce or attempt to induce any employee or independent contractor
of the Company or any Subsidiary, or their respective Affiliates to leave the
employ or contracting relationship with such entity, or in any way interfere
with the relationship between any such entity and any employee, or     (ii)  
induce or attempt to induce any customer, supplier or other business relation of
the Company or any Subsidiary, or their respective Affiliates, to cease doing
business with such entity or in any way interfere with the relationship between
any such customer, supplier or other business relation and such entity. By
initialing in the space provided below,


5

--------------------------------------------------------------------------------



              

Executive acknowledges that he has read carefully and had the opportunity to
consult with legal counsel regarding the provisions of this Section 7(b). _/s/
RCM_ [initial].


     Section 8. Inventions and Patents. Executive acknowledges that all
inventions, innovations, improvements, know how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
relate to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by Executive during
Executive’s past or future employment by the Company, or any Subsidiary, or any
predecessor thereof (“Work Product”) belong to the Company, or its Subsidiaries,
as applicable. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. Executive hereby irrevocably assigns,
transfers and conveys, to the full extent permitted by law, all right, title and
interest in the Work Product, on a worldwide basis, to the Company to the extent
ownership of any such rights does not automatically vest in the Company under
applicable law. Executive will promptly disclose any such Work Product to the
Company and perform all actions requested by the Company (whether during or
after employment) to establish and confirm ownership of such Work Product by the
Company (including without limitation, assignments, consents, powers of attorney
and other instruments.)

     Section 9. Enforcement. The Company and Executive agree that if, at any
time a court holds that anything stated in any Section of this Agreement is
unreasonable under circumstances then existing, then the maximum period, scope
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area. Because Executive’s services are unique and
because Executive has access to information of the type described in Sections 6,
7 and 8 hereof, the Company and Executive agree that money damages would be an
inadequate remedy for any breach of Section 6, 7 or 8 hereof. Therefore, in the
event of a breach of Section 6, 7 or 8 hereof, the Company and any Subsidiary
thereof may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions of Section 6, 7 or 8 hereof. The provisions of Sections 6, 7 and 8
hereof are intended to be for the benefit of the Company and any Subsidiary
thereof and their respective successors and assigns. Sections 6, 7 and 8 hereof
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period. By initialing in the
space provided below, Executive acknowledges that he has read carefully and had
the opportunity to consult with legal counsel regarding the provisions of this
Section 9. _/s/ RCM_ [initial].

     Section 10. Representations and Warranties of Executive. Executive
represents and warrants to the Company as follows:

     (a) Other Agreements. Executive is not a party to or bound by any
employment, noncompete, nonsolicitation, nondisclosure, confidentiality or
similar agreement with any other Person which would affect his performance under
this Agreement other than Executive’s prior agreement with his current employer.

6

--------------------------------------------------------------------------------



     (b) Authorization. This Agreement constitutes the valid and legally binding
obligation of Executive, enforceable against Executive in accordance with its
terms.

     Section 11. Survival of Representations and Warranties. All representations
and warranties contained herein will survive the execution and delivery of this
Agreement.

     Section 12. Certain Definitions. When used herein, the following terms will
have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more of its intermediaries, controls, is
controlled by or is under common control with such Person.

     “Board” means the Board of Directors of the Company.

     “Business Day” means a day that is not a Saturday, a Sunday or a statutory
or civic holiday in the Commonwealth of Kentucky or in Louisville, Kentucky.

     “Cause” has the meaning given in Section 4(a).

     “Disability” means the failure by Executive (by reason of accident,
illness, incapacity or other disability as determined by the Company) to perform
his duties or fulfill his obligations under this Agreement on a “full time”
basis for a cumulative total of 180 days, whether or not consecutive, within any
12-month period. The Company's determination as to whether Executive has
incurred a Disability shall be made in good faith by the Board based on the
opinion of a licensed physician selected by the Company or its insurers.

     “Good Reason” has the meaning given in Section 4(a).

     “Non-Compete Period” has the meaning given in Section 7.

     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

     “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or entity or a combination thereof. For purposes hereof, a Person or Persons
will be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if such Person or
Persons will be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or will

7

--------------------------------------------------------------------------------



be or control any managing director, managing member, or general partner of such
limited liability company, partnership, association or other business entity.

     “Termination Date” means the date on which the Employment Period ends as
determined by Section 4(a).

     “Without Cause” has the meaning given in Section 4(a).

     Section 13. Miscellaneous.

     (a) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

      Notices to Executive, to:       Richard C. Mills   1961 Bishop Lane  
Louisville, KY 40218       With a copy (which will not constitute notice to
Executive) to:       Conliffe Sandmann & Sullivan   2000 Waterfront Plaza   325
West Main Street   Louisville, Kentucky 40202   Attn: Kenneth A. Bohnert and
Edward L. Lasley


      Notices to the Company, to:       Beacon Enterprise Solutions Group, Inc.
  124 N. First Street   Louisville, KY 40202   Attn: Bruce Widener       with a
copy (which will not constitute notice to the Company)       Frost Brown Todd
LLC   400 West Market Street, 32nd Floor   Louisville, Kentucky 40202   Attn:
William G. Strench


8

--------------------------------------------------------------------------------



or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

     (b) Consent to Amendments. No modification, amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party. No
other course of dealing among the Company and Executive or any delay in
exercising any rights hereunder will operate as a waiver by any of the parties
hereto of any rights hereunder.

     (c) Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

     (d) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

     (e) Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.

     (f) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.

     (g) Governing Law. This Agreement shall be interpreted, enforced and
governed by the laws of the Commonwealth of Kentucky. If, for any reason, any
part(s) or language within any part(s) of this Agreement shall be deemed invalid
or unenforceable, all remaining parts shall remain binding and in full force and
effect.

     (h) Jurisdiction. Each of the parties hereto (i) consents to submit itself
to the personal jurisdiction of any federal or state court located in Jefferson
County, Kentucky in the event any dispute arises out of this Agreement or any of
the transactions contemplated hereby, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it will not bring any action relating
to this Agreement or any of the transactions contemplated hereby in any Court
other than a federal or state court sitting in Jefferson County, Kentucky, as
applicable.

     (i) Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement, and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties or their predecessors, written or oral, which may have related to
the subject matter of this Agreement in any way.

9

--------------------------------------------------------------------------------



     (j) Attorney’s Fees. In the event that Company or Executive should bring
suit against the other in respect to any matters provided for in this Agreement,
the prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs in connection with such suit.

     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement as of the date first written above.

 

BEACON ENTERPRISE SOLUTIONS GROUP, INC.

    By: /s/ Bruce Widener          Name: Bruce Widener          Title: Chief
Executive Officer       EXECUTIVE     /s/ Richard Mills   Signature    
_____________   Richard C. Mills


10

--------------------------------------------------------------------------------



EXHIBIT A TO
RICHARD C. MILLS’ AGREEMENT

1.      Salary – $150,000 per year.   2.      Corporate Entertainment and
Activities Expense – $12,000 per year payable monthly.   3.      Commissions
from J&J Transactions – Per Attached Schedule.   4.      Quarterly Revenue
Attainment Bonus (calendar 2009)     Revenue is defined as sales invoice to the
customer recognized within the quarter on the financial statements:     a. First
Quarter  

              i.   Revenue >= $2,000,000   Bonus = $10,000                      
ii.   Revenue >= $2,200,000   Bonus = $15,000                       iii.  
Revenue >= $2,400,000   Bonus = $20,000       b. Second Quarter                
      i.   Revenue >= $3,400,000   Bonus = $15,000                       ii.  
Revenue >= $3,800,000   Bonus = $25,000                       iii.   Revenue >=
$4,200,000   Bonus = $40,000       c. Third Quarter and Fourth Quarter          
            i.   Revenue >= $4,200,000   Bonus = $15,000                      
ii.   Revenue >= $4,600,000   Bonus = $25,000                       iii.  
Revenue >= $5,000,000   Bonus = $40,000


5. Additional bonus will be paid at 8% of Fiscal 2009 EBITDA.

6. Grant of Option to Purchase 1,000,000 shares of Beacon Common Stock at $1.19
per share.

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF RELEASE AGREEMENT

     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Executive Employment Agreement (the “Employment Agreement”)
dated as of December ____, 2007, by and between Richard C. Mills (“Employee”)
and Beacon Enterprise Solutions Group, Inc. (the “Company”).

     In consideration of the benefits set forth in the Employment Agreement,
Employee hereby settles, waives, releases and discharges any and all claims,
demands, actions or causes of actions, known or unknown, which Employee has or
may have against the Company, its subsidiaries, affiliates, partners, directors,
officers, shareholders, agents or employees.

     Employee expressly acknowledges that the Agreement includes consideration
for the settlement, waiver, release and discharge of any and all claims or
actions arising from Employee’s employment, the terms and conditions of
Employee’s employment or Employee’s separation from employment with the Company,
including claims of employment discrimination, wrongful termination or any claim
arising under express or implied contract, tort, public policy, common law or
any federal, state or local statute, ordinance, regulation or constitutional
provision, including but not limited to the Age Discrimination in Employment
Act, as amended to include the Older Workers Benefit Protection Act.

     Employee hereby acknowledges that Employee has been advised to consult an
attorney regarding any rights Employee may have under the Age Discrimination in
Employment Act and that Employee has been given at least 21 days to consider the
terms of this Agreement. Employee further acknowledges that Employee has also
been advised that Employee may revoke this Agreement by advising the Company in
writing of their desire to revoke within seven (7) days after the execution of
this Agreement. Upon expiration of the seven (7) day period, this Agreement
becomes irrevocable. In addition, in the event that Employee accepts and
negotiates the check tendered with this Agreement prior to the deadlines set
forth above, this Agreement becomes irrevocable.

     Employee recognize that by signing this Release Agreement, Employee may be
giving up some claim, demand or cause of action, which Employee now has or may
have, of which Employee may be unaware. Employee also acknowledges that Employee
is giving up any right to seek reemployment with the Company.

     Employee agrees that Employee will keep the terms and conditions of this
Agreement confidential and that Employee shall not disclose such terms to
anyone, either within or outside the Company, except their attorney, spouse,
accountant and/or financial advisor. In addition, by signing this Agreement
Employee acknowledges that while employed with the Company Employee was exposed
to confidential information including but not limited to information regarding
employees and agents of the Company and information regarding the Company’s
policies and procedures all of which is confidential in nature. Employee agrees
that Employee

--------------------------------------------------------------------------------



will not disclose any such information to any person or entity at any time for
any reason. Employee understands further that disclosure of any such information
will constitute a breach of this Agreement and that the Company will have the
right to pursue any and all remedies to which it may be entitled as a result of
that breach. If the Company prevails in pursuing an action for breach of this
Agreement against Employee, in addition to damages, Employee agrees to pay all
costs incurred by the Company associated with any such action, including legal
fees and costs.

     It is understood that this Release Agreement shall in no way affect any
claims Employee may have under laws relating to social security or unemployment
benefits.

     This Release Agreement will be governed by the laws of the Commonwealth of
Kentucky.

     Employee acknowledges that Employee has read and fully understands all of
the provisions of this Release Agreement and that Employee is entering into this
Agreement freely and voluntarily.

     Executed on this ___________ day of _____________, _______.

     _________________________________
     Name:

      STATE OF __________________ §         §         COUNTY OF _______________
§

     BEFORE ME, the undersigned authority personally appeared ______________, by
me known or who produced valid identification as described below, who executed
the foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.

     _____________________________________
     NOTARY PUBLIC in and for the

     State of ___________________

     My Commission Expires: ___________________

--------------------------------------------------------------------------------



Identification produced:

--------------------------------------------------------------------------------